Citation Nr: 1423460	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  01-06 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. What evaluation is warranted for a left ankle sprain prior to June 18, 2007?

2. What evaluation is warranted for a left ankle sprain from April 30, 2008 to July 1, 2010?

3. What evaluation is warranted for residuals of a left ankle sprain from July 2, 2010?


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. C.B.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1966 to December 1969. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania Regional Office (RO) and the Huntington, West Virginia RO.  

A December 2000 rating decision of the Philadelphia, Pennsylvania RO denied entitlement to a compensable rating for a left ankle sprain.  

In June 2003 and April 2008, hearings were held at the Board before the undersigned Veterans Law Judge.  In addition, a personal hearing was held at the Phoenix, Arizona RO in February 2002.  Transcripts of all three hearings are of record.

In May 2009, the Board denied entitlement to a compensable rating for a left ankle sprain prior to June 18, 2007, granted a rating of 10 percent from June 18, 2007 to April 29, 2008, and remanded the question what rating was warranted from April 30, 2008 to obtain outstanding records and an examination.  In an April 2010 rating decision, the Huntington, West Virginia RO implemented the Board's May 2009 decision.  

In a November 2010 rating decision, the Huntington, West Virginia RO increased the evaluation of the Veteran's left ankle residuals to 20 percent disabling, effective July 2, 2010.  

In February 2011, the Board remanded the claims for an increased rating after April 30, 2008 to obtain outstanding records. 

In May 2011, the United States Court of Appeals for Veterans Claims vacated and remanded the claim of entitlement to an increased rating prior to June 18, 2007 for readjudication consistent with its memorandum decision.  In December 2011, the Board remanded that issue to obtain a retrospective examination.  

The Board notes that although a review of the Veterans Benefits Management System (VBMS) shows that the Veteran is represented by the Vietnam Veterans of America, he is currently not represented.  In an April 2014 letter, Vietnam Veterans of America stated that they had never represented the Veteran.  In December 2011, representation by a private attorney and the Arizona Department of Veterans' Services was withdrawn.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  VBMS contains six unrelated documents. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, pursuant to the Board's December 2011 remand, VA obtained a retrospective examination to determine the severity of the Veteran's left ankle sprain prior to June 18, 2007.  For the foregoing reasons, the Board finds that the examination did not comply with the remand instructions and therefore an addendum opinion is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the evaluation of the left ankle since April 30, 2008 may depend on the results of the retrospective examination, the remaining issues are deferred pending the development below.

The December 2011 remand directed that the physician opine as to when the Veteran's symptoms warranted a 10 percent disability rating and provide a detailed review of his pertinent medical history, complaints, and the nature and severity of any left ankle disorder prior to June 18, 2007.  Although the examiner reviewed the Veteran's service treatment records and some of his post-service medical records, she failed to review all relevant evidence or discuss the Veteran's lay statements.  Specifically, she did not address May 2008 and November 2007 private examinations by "Dr. C.B." who opined that the Veteran's left ankle sprain had warranted a 20 percent disability rating since 1992.  Nor did she address the Veteran's lay descriptions of his symptoms, which appear in hearings from February 2002, June 2003, and April 2008.  An addendum opinion that fully complies with the remand directives is therefore needed.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the examiner who prepared the December 2013 retrospective opinion, or if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner must review the Veteran's claims folder, as well as any Virtual VA and/or VBMS file.  A copy of this REMAND is to be made available to a VA examiner to review.  

Thereafter, the examiner is to provide a detailed review of the Veteran's pertinent medical history, complaints, and the nature and severity of any left ankle disorder prior to June 18, 2007.  The examiner is to be provided with a copy of all applicable rating criteria from 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013) and, after reviewing the evidence of record, is to opine when the Veteran's symptoms warranted a 10 percent disability rating.  Further, the examiner must address when there first was objective evidence of left ankle pain and some degree of functional limitation of the left ankle.  A complete rationale for any opinions expressed must be provided.

The examiner must review and address all relevant evidence, to include the May 2008 and November 2007 opinions by Dr. C.B.  The examiner is advised that she must discuss the Veteran's self-reported history of symptoms related to his left ankle disorder.  The examiner is advised that while the Veteran is not competent to self-diagnose, he is competent to report diagnoses made by doctors, the treatment he has undergone, and continuous post-service symptoms he has experienced, including visible deformities and pain.  The examiner is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

2.  The AOJ must ensure that the opinion complies with this remand and the questions presented in the request.  If the report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2 (2013). 

3.  After ensuring that the duty to assist has otherwise been fulfilled, the AOJ must readjudicate the issues on appeal. If the benefit is not granted, the Veteran and any representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


